Citation Nr: 0721843	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-19 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for major depression 
(claimed as a nervous condition).

2.  Entitlement to service connection for degenerative 
changes of the lumbar spine (claimed as back pain).

3.  Whether new and material evidence to reopen a claim for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for headaches, based on a head injury 
claimed to have been sustained during an August 1989 VA 
cardiac catherization, has been received.

4.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for headaches, based on a 
head injury claimed to have been sustained during an August 
1989 VA cardiac catherization.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to August 
1972.

In December 1995, the RO denied the veteran's claim for 
compensation benefits, pursuant to 38 U.S.C.A. § 1151, for 
headaches, based on a head injury claimed to have been 
sustained during an August 1989 VA cardiac catherization.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 rating decision in which the RO denied 
service connection for major depression and for degenerative 
changes of the lumbar spine.  In that same decision, the RO 
reopened the claim for compensation benefits, pursuant to 
38 U.S.C.A. § 1151, but denied the claim on the merits.  The 
July 2002 rating decision was a readjudication of the claims, 
which had previously been denied as not well grounded, under 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (addressed in more detail, below).  The veteran filed 
a notice of disagreement (NOD) in August 2002, and the RO 
issued a statement of the case (SOC) in September 2002.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2003.

The RO issued supplemental SOCs (SSOCs) on February 8, and 
February 26, 2007, reflecting the continued denial of the 
claims.  Although the RO reopened the section 1151 claim, 
regardless of what the RO has done, the Board must address 
the question of whether new and material evidence to reopen 
the claim has been received because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

The veteran requested a hearing before a Veterans Law Judge 
(VLJ) of the Board, and one was scheduled for October 2004; 
however, in September 2004, the veteran indicated that he 
could not attend the hearing because was incarcerated.

The Board's decision reopening the claim for section 1151 
benefits, but denying the claim, on the merits, is set forth 
below.  The claims for service connection for major 
depression and for degenerative changes of the lumbar spine 
are addressed in the remand following the order; these 
matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  In December 1995, the RO denied the claim for 
compensation benefits, pursuant to 38 U.S.C.A. § 1151, for 
headaches, based on a head injury claimed to have been 
sustained during VA cardiac catherization.  Although notified 
of this decision later that month, the veteran did not 
initiate an appeal.

3.  New evidence, added to the record since the December 1995 
RO decision, when considered by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
section 1151 claim.

4.  There is no competent evidence or opinion that indicates 
that the veteran's current headaches were caused by the 
August 1989 cardiac catherization or that they are due to 
carelessness, negligence, or lack of proper skill in 
administering this cardiac catherization, or that such 
additional disability was a reasonably foreseeable 
consequence of the procedure.


CONCLUSIONS OF LAW

1.  The RO's December 1995 rating decision denying 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for headaches, based on a head injury 
claimed to have been sustained during VA cardiac 
catherization, is final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).

2.  As evidence received since the RO's December 1995 denial 
is new and material, the criteria for reopening the claim for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for headaches, based on a head injury 
claimed to have been sustained during VA cardiac 
catherization, are met.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).

3.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for headaches as a result 
of a head injury claimed to have been sustained as the result 
of VA cardiac catherization, are not met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.358, 3.361, 3.800 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In view of the Board's favorable disposition of the veteran's 
petition to reopen the section 1151 claim, the Board finds 
that all notification and development action needed to render 
a fair decision on this aspect of the appeal has been 
accomplished.  

As for the merits of the underlying section 1151 claim, the 
Board notes that, in a February 8, 2007 letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate this claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to that claim.  
The February 8, 2007 letter also informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  After 
issuance of the February 8, 2007 letter, and opportunity for 
the veteran to respond, the February 26, 2007 SSOC reflects 
readjudication of the section 1151 claim.  Hence, the veteran 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of a claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the section 1151 claim.  Pertinent evidence 
associated with the claims file consists of post-service 
private and VA medical records, including the VA treatment 
records relating to the cardiac catherization procedure that 
the veteran claims caused his current headaches; as well as 
the veteran's assertions, as reflected in various documents 
of record.  There is no indication that further action to 
obtaining any existing, pertinent evidence is warranted.

Moreover, the record presents no basis for any further action 
on the section 1151 claim.  In this regard, the Board notes 
that the service-connection claims are being remanded for the 
RO to request in-service medical records from alternative 
sources in light of the loss of the veteran's service medical 
records.  However, as these records are not relevant to the 
section 1151 claim-which is based on a post-service VA 
procedure-the section 1151 claim need not be remanded for 
this reason. 

In summary, in connection with the section 1151 claim, on the 
merits, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petition to reopen

The RO denied the section 1151 claim in December 1995, under 
the legal authority then in effect.  Although notified of 
this decision later that month, the veteran did not initiate 
an appeal.  Hence, that decision is final as to the evidence 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a) (2006); see also Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).

The veteran filed his petition to reopen in December 1999.  
Pertinent to claims filed prior to August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that "new and material evidence" is 
evidence not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)). Given the date of 
petition to reopen (December 1999), the Board will apply the 
version of 38 C.F.R. § 3.156(a) as in effect prior to August 
29, 2001].

In determining whether new and material evidence has been 
received, VA initially must decide whether evidence submitted 
since the prior final denial is, in fact, new. This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

At the time of the December 1995 denial, the evidence 
included only medical records prior to the August 1989 
cardiac catherization procedure that the veteran claims 
caused his current headaches.  Since the December 1995 
denial, the evidence received includes the August 1989 VA 
treatment records relating to the cardiac catherization 
procedure, and subsequent VA treatment notes relating to the 
veteran's headaches.  Clearly, the evidence received into the 
claims file since December 1995 is "new" in the sense that it 
was not previously before agency decisionmakers.  The Board 
also finds that this evidence is "material" for purposes of 
reopening.  As the section 151 claim is based on the 
assertion that the veteran's headaches resulted from the 
August 1989 cardiac catherization, this new evidence, which 
is neither cumulative nor redundant, bears directly on the 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  The Board also points out that, given the change in 
law governing claims for section 1151 benefits filed on or 
after October 1, 1997 (discussed in more detail, below), de 
novo consideration of the claim, on the merits, is warranted.  
See 38 C.F.R. § 3.156.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for 
headaches, based on a head injury claimed to have been 
sustained during VA cardiac catherization, are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).

III.  Claim for section 1151 benefits, on the merits

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2006).

As noted above, the veteran filed his section 1151 claim in 
1999, after October 1, 1997.  During the pendency of this 
claim, the regulation implementing the provisions of 38 
U.S.C.A. § 1151 changed.  Such claims previously were 
adjudicated under 38 C.F.R. § 3.358 (a regulation that the RO 
initially considered in adjudicating the claims).  However, 
VA subsequently promulgated 38 C.F.R. § 3.361 to implement 
the provisions of the revised statute; this regulation, also 
applicable to claims for compensation benefits, pursuant to 
38 U.S.C.A. § 1151, filed on or after October 1, 1997 is 
effective as of September 2, 2004.  See 69 Fed. Reg. 46,426 
(Aug. 3, 2004).

Generally, where there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  Here, however, the added 
provisions of 38 C.F.R. § 3.361 are virtually identical to 
those of 38 C.F.R. § 3.358, in many respects, and merely 
implement the provisions of 38 U.S.C.A. § 1151 pertaining to 
claims filed on or after October 1, 1997.  As such, and 
because the RO has evaluated the veteran's claim under, and 
given the veteran notice of the criteria of 38 C.F.R. § 3.361 
(as reflected in the February 8, 2007 SSOC), the Board finds 
that there is no due process bar to the Board also applying 
the provisions of 38 C.F.R. § 3.361 in evaluating the claim.

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination.  See 38 C.F.R. § 
3.361(b) (2006).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability. Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2006).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. See 38 C.F.R. § 3.361(c)(2) 
(2006).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2006).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2006).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, his representative's informed consent.  
See 38 C.F.R. § 3.361(d)(1) (2006).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2006).

The veteran contends that he currently suffers from an 
additional disability-headaches-as a result of a head 
injury he sustained when hit by a camera during an August 
1989 VA cardiac catherization, and asserts his entitlement to 
VA compensation benefits for such disability.

Competent medical evidence clearly shows the veteran has 
suffered from headaches subsequent to the August 1989 VA 
cardiac catherization.  However, there is no competent 
medical evidence relating these headaches to the August 1989 
cardiac catherization.  Moreover, there is no indication of 
any carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
performing the cardiac catherization, or competent medical 
evidence indicating that the headaches were due to an event 
not reasonably foreseeable.

The August 11, 1989 VA cardiac catherization laboratory 
report reflects that the veteran was admitted for cardiac 
catherization because of the persistence of his complaints, 
that the plan was to perform right and left heart 
catherization.  The procedure note portion of the report 
indicated that the left coronary arteriography was completed 
without difficulty.  However, there was some difficulty with 
the right coronary arteriography due to problems with the 
catheter, but the right coronary artery was eventually 
visualized.  The veteran developed some nausea and vomiting, 
and severe bradycardia for which he was given medication.  
The cardiology fellow who prepared the procedure note 
concluded that the veteran tolerated the procedure well 
otherwise and there were no complications.  The VA 
abbreviated medical record (Form 10-1000a), of the same date, 
indicated that the veteran was doing well post-procedure.  A 
note on the same form dated August 12, 1989 indicated that 
the veteran was "doing very well," and the only diagnosed 
disability was of coronary artery disease.  A series of 
nursing notes dated August 11, 1989 did not note any 
abnormalities and indicated that there were no adverse 
reactions to the procedure.

Thus, the notes made contemporaneous to the August 1989 VA 
cardiac catherization do not indicate any head injury 
suffered by the veteran as a result of a camera or anything 
else.  Moreover, although there are multiple subsequent VA 
outpatient treatment (VAOPT) records noting that the suffers 
from headaches, including CT scans showing brain 
abnormalities such as periventricular deep white matter of 
nonspecific nature, neither those records nor anything else 
in the claims file contains a competent medical opinion 
indicating that the veteran's headaches were caused by the 
August 1989 VA cardiac catherization.  Hence, the competent 
medical evidence establishes only that the veteran underwent 
the August 1989 cardiac catherization, and that he has an 
additional disability-headaches-but does not establish that 
the former caused the latter.  See 38 C.F.R. § 3.361(c)(1) 
(2006).  Moreover, there is no competent medical opinion or 
evidence reflecting that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the cardiac catherization 
proximately caused the veteran's headaches, or that an event 
not reasonably foreseeable caused his headaches. 

The Board also notes that some of the VAOPT records and a 
June 1993 University Health Associates consultation report 
recount the veteran's statements that he has suffered from 
headaches since being hit by a camera during the August 1989 
cardiac catherization.  However, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.   LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Moreover, the veteran's 
statements are contradicted by the fact that the detailed 
notes of multiple authors regarding the procedure do not 
contain any mention of a head injury sustained by him during 
the procedure.

The Board has also considered the veteran's statements in his 
written submissions as well as those made to medical 
personnel.  While the Board does not doubt the sincerity of 
the veteran's belief that he suffers from headaches as a 
result of the August 1989 VA cardiac catherization, this 
claim turns on medical matters, to include the question 
whether the August 1989 cardiac catherization caused his 
headaches.  As a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide a probative opinion on such a matter. See Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  For that reason, the veteran's assertions as to 
the etiology of his headaches, without more, simply do not 
constitute persuasive evidence in support of the claim.

Under these circumstances, the Board must conclude that the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for headaches, based on a 
head injury claimed to have been sustained during an August 
1989 VA cardiac catherization, have not been met, and the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

To the limited extent that new and material evidence to 
reopen the claim for claim for compensation, pursuant to 38 
U.S.C.A. § 1151, for headaches, based on a head injury 
claimed to have been sustained during an August 1989 VA 
cardiac catherization, has been received, the appeal is 
granted.

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for headaches, based on a 
head injury claimed to have been sustained during an August 
1989 VA cardiac catherization, is denied.


REMAND

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

In this case, the veteran has claimed that his diagnosed 
major depression and degenerative changes of the lumbar spine 
are related to service.  Unfortunately, the veteran's service 
medical records appear to have been lost.  The RO requested 
the veteran's service medical records from the National 
Personnel Records Center (NPRC) in July 2001 and the NPRC 
stated that it had furnished these records to the RO in 1972.  
In December 2004, the RO indicated to the NPRC that it had 
never received the service medical records, and requested 
that the NPRC make another search.  The NPRC replied in 
January 2005 that it had mailed the records to the RO in 1972 
and there were no other medical records on file, and the 
NPRC's responses indicated that these records had been lost.  
In these circumstances, VA has a heightened duty to assist 
the appellant in development of his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The heightened duty 
to assist includes the obligation to search for alternative 
medical records.  See Moore v. Derwinski, 1 Vet. App. 401 
(1991).

In its December 2004 letter to the veteran, the RO asked that 
he provide specific information regarding his treatment 
during service or statements from persons in service who knew 
of him and his disability.  In a December 2004 statement in 
support of claim (VA Form 21-4138), the veteran wrote that 
his records from Fort Knox and Fort Sam Houston would show 
that his conditions had started while he was in the Army.  
The veteran also provided an attached Authorization and 
Consent to Release Information (VA Form 21-4142) that listed 
Fort Knox and Fort Sam Houston, and wrote, "I have sent for 
these records myself, but no answer."

38 C.F.R. § 3.159(c)(2) (2006) provides that, in obtaining 
records in the custody of a Federal department or agency, "VA 
will make as many requests as are necessary to obtain 
relevant records."  Moreover, VA will end its efforts to 
obtain such records only if it concludes that "the records 
sought do not exist or that further efforts to obtain those 
records would be futile." VA may so conclude where the 
Federal department or agency advises that the requested 
records do not exist or the custodian does not have them.  In 
the circumstances of this case, given that VA's heightened 
duty to assist includes a duty to search for alternative 
medical records and there is no response in the claims file 
from either Fort Knox or Fort Houston (possible sources of 
alternative medical records) indicating that they do not have 
any of the veteran's medical records, a remand is warranted 
for the RO to request these records directly from these 
federal entities.

Thus, the RO should request records of any treatment of the 
veteran directly from medical facilities at Fort Knox, 
Kentucky and Fort Sam Houston, Texas.  The RO should also 
request the veteran's service personnel records in order to 
identify the precise dates during which he served at these 
facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present  
and/or evidence pertinent to the claims for service 
connection remaining on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
pertinent evidence in his possession (not previously 
requested), and ensure that its notice to the veteran meets 
the requirements of the Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).   However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain and associate with the 
record the veteran's service personnel 
records, as well as his treatment records 
from Fort Knox and Fort Sam Houston 
during the times that he served at those 
bases.  The RO must follow the procedures 
of 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
service connection claims on appeal that 
is not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession 
that is not already of record.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for major depression 
and for degenerative changes of the 
lumbar spine in light of all pertinent 
evidence and legal authority.  

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of additional evidence 
and legal authority considered, as well 
as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


